Case: 14-10547      Document: 00512986084         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-10547                         United States Court of Appeals
                                  Summary Calendar                                Fifth Circuit

                                                                                FILED
                                                                          March 30, 2015
In the Matter of: TIMOTHY MICHAEL FRAZIN,                                  Lyle W. Cayce
                                   Debtor                                       Clerk
-----------------------------

TIMOTHY MICHAEL FRAZIN,

                                                 Appellant
v.

HAYNES & BOONE, L.L.P.; NINA CORTELL; WARREN DODSON;
GRIFFITH & NIXON, P.C.; SCOTT GRIFFITH,

                                                 Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 3:10-CV-938


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       We affirm the judgment of the district court dismissing Timothy Frazin’s
Deceptive Trade Practices Act claim for essentially the reasons stated by Judge
Godbey’s order filed April 16, 2014.
                                                                              AFFIRMED.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.